ROSENN, Circuit Judge,
dissenting.
I believe that the majority’s evaluation of the competing privacy and public interests in this case is at variance with recently enunciated law. Its refusal sua sponte to defer to the Office of Personnel Management’s (OPM) regulation on “routine use” because of insufficient public notice of the agency’s interpretation of the regulation is unsupported by legal authority or sound reason. Therefore, I respectfully dissent from the majority’s holding that the federal government and its agencies must disclose their employees’ home addresses and that such disclosure “does not eviscerate the protections afforded federal employees by the Privacy Act.”
I.
The Union representing the employees, Local 1156 of the American Federation of Government Employees (the Union), is certified already under the Federal Service Labor-Management Relations Statute, 5 U.S.C. § 7101 (the Labor Statute), as the *766exclusive bargaining unit of several units of the Department of Navy Employees. Therefore, the Union does not need the employees’ addresses in order to attain exclusive bargaining status for the unit employees. Thus, denying the Union the employees’ home addresses is directed only to those employees who have refused to join the Union or who have refused to consent to the release of their home addresses.
These non-Union employees already are represented by the Union for collective bargaining purposes; the Union is able to bind them with respect to wages, hours, and conditions of employment. I cannot see how mandating release of their home addresses in the face of their refusal of consent advances any perceptible public interest. Disclosure can only subject the employees to probable solicitations, pressures to become members of an organization they do not wish to join, and obvious safety and harassment risks that accompany public disclosure of names and addresses of governmental employees. Hence, I disagree with the majority’s conclusion that the “strong public interest in collective bargaining” — a characterization of the extent of the public interest neither supported by the record nor the law — outweighs the employees’ undisputed meaningful privacy interests in nondisclosure of their home addresses.
II.
My analysis begins with the Privacy Act, 5 U.S.C. § 552a, which generally forbids federal agencies to release information contained in employees’ personnel records without the prior written consent of the individual to whom the record pertains. The Act, however, lists eleven exceptions to this general prohibition, two of which are at issue here: the release of information for a routine use, 5 U.S.C. § 552a(b)(3), and the release of information required under the Freedom of Information Act, 5 U.S.C. § 552a(b)(2) (FOIA). The FOIA, a general government disclosure statute, exempts from its provisions personnel files “the disclosure of which would constitute a clearly unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6)(“Exemption 6”). To determine whether information may not be released under the FOIA’s Exemption 6, the courts must balance the individual employee’s privacy interest against the general public interest in disclosure.
As the majority observes, the particular balancing issue raised in this case has been extensively litigated for almost a decade. This court previously upheld the FLRA’s ruling requiring federal agencies to divulge the names and home addresses of bargaining unit employees to union representatives. United States Dep’t of the Navy v. FLRA, 840 F.2d 1131 (3d Cir.), cert. dismissed, 488 U.S. 881, 109 S.Ct. 632, 102 L.Ed.2d 170 (1988). We recognized in that case a “meaningful interest in the privacy of information concerning [the employees’] homes.” Id. at 1136. Nonetheless, we concluded that the public interest in collective bargaining outweighed the privacy interest. The United States Supreme Court’s subsequent decision in Reporters Committee, 489 U.S. 749, 109 S.Ct. 1468, 103 L.Ed.2d 774 (1989), however, significantly alters the balancing calculus under the FOIA and modifies how courts may define the public interest in disclosure under the FOIA. Thus, I turn first to the most critical issue in this appeal, the definition of the public interest in the release of nonUnion employees’ home addresses to the exclusive bargaining agent.
A. Public Interest in Disclosure
The majority here continues to adhere to the view that the privacy interest of federal employees must give way to the elusive and amorphous public interest in collective bargaining, notwithstanding Reporters Committee. Relying on Congress’s statement when enacting the Labor Statute and on our Department of the Navy decision, the majority asserts that what is at stake in releasing these address lists to the Union is the facilitation of the collective bargaining process in the federal sector.
The majority quotes 5 U.S.C. § 7101. Maj. op. at 750. That section states that the right to “bargain collectively, and participate through labor organizations of *767their own choosing” “safeguards the public interest” and “contributes to the effective conduct of public business.” (Emphasis added). The majority concludes that collective bargaining alone, under the Labor Statute, achieves these goals. However, Congress also intended to protect a government employee’s right to choose not to join a union. Although section 7102 provides that a government employee shall have the right to join a labor organization, it also provides that an employee has the right “to refrain from any such activity, freely and without fear of penalty or reprisal, and each employee shall be protected in the exercise of such right.” 5 U.S.C. § 7102 (emphasis added). The legislative history also expresses concern with protecting this right. 1978 U.S.C.C.A.N. 2824. Thus, Congress did not intend to promote collective bargaining at the expense of those who choose to refrain from union participation. Contrary to this express congressional intent, the effect of the majority’s opinion would be to compel those employees who do not wish to participate in union activities to forfeit their right of privacy.
Moreover, whether collective bargaining may be advanced by providing a union with the addresses of non-members in a bargaining unit already represented by the union as the unit’s exclusive bargaining agent is doubtful. As the majority acknowledges, the Union, as the exclusive bargaining agent, has the undisputed authority to bargain for and represent all employees in the bargaining unit, whether members of the Union or not. It may bind them with respect to wages, hours, and conditions of employment. In this instance, the Union even has the names of the non-members whose home addresses it seeks in these proceedings. The FLRA does not contend that denying the Union access to the address lists of the non-members in the bargaining unit will foreclose its ability to communicate with its bargaining unit employees. The FLRA admits that the Union already has available other means of communication with the non-Union member bargaining unit employees, such as work-site visits, newsletter distributions, desk drops, use of meeting rooms, the steward system, and union bulletin boards.
As we observed in Department of the Navy, the FLRA identified the incremental advantage to collective bargaining gained by home mailings as the ability to communicate with non-union employees at a time and frequency “completely within the discretion of the union” without the possibility of agency' interference in the distribution of the message. 840 F.2d at 1139 (quoting Farmer’s Home Administration Finance Office, St. Louis, Mo., 23 F.L.R.A. 788, 796-97 (1986) (Farmer’s Home II)). The FLRA further asserts that such mailings reach unit employees-where they “may consider the union’s communication without regard to the time constraints inherent in their work environments,” and without any feelings of restraint because of the presence of agency management in the workplace. Id.
It must be emphasized, however, that compelling the release of employees’ home addresses provides the Union with the addresses of only those who previously had been inaccessible to the Union for reasons special to each employee. According to the majority, the chief advantage then to the Union of forcing the agency to release the addresses of employees is to provide the Union with the “home addresses in order to send home mailings to non-member employees for their information and participation.” Maj. op. at 758-69. Thus, the FLRA’s generalized reference to the public interest served by disclosure amounts to the Union’s incremental advantages over other means of access to non-Union members who elect to refrain from any Union activity or who are unwilling to consent to the release of their home addresses. The record does not reveal how greater access to non-Union members significantly improves the public interest in the exclusive collective bargaining authority the Union already enjoys.
Moreover, since our previous decision in Department of the Navy, the Supreme Court’s decision in Reporters Committee raises a formidable obstacle to the facilitation of collective bargaining as the rele*768vant public interest in disclosure. In that case, the Court significantly narrowed the scope of disclosure interests which could be considered for purposes of balancing under the FOIA. In Reporters Committee, CBS news correspondents sought to compel the FBI under the FOIA to release the “rap sheets” for one Charles Medico. These rap sheets included information about Medico’s criminal history, some of which already was available publicly in state court records, as well as date of birth and physical characteristics. The Department of Justice refused to release the information. Although conceding that the rap sheets were law enforcement records, it contended that the information was exempt from FOIA disclosure because its release “could reasonably be expected to constitute an unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C) (“Exemption 7(C)”).
Upholding the Government’s refusal to release the data, the Court held that the only disclosure interests which counted under Exemption 7(C) of the FOIA were interests related to the FOIA’s central purpose, “to open agency action to the light of public scrutiny.” 489 U.S. at 772, 109 S.Ct. at 1481 (quoting Dep’t of Air Force v. Rose, 425 U.S. 352, 372, 96 S.Ct. 1592, 1604, 48 L.Ed.2d 11 (1976)). The Court further noted that the gravity of the public interest in disclosure does not turn upon the identity or particular purpose of the requesting party; “the rights of the two press respondents [seeking the rap sheet information] are no different from those that might be asserted by any other third party, such as a neighbor or prospective employer.” Id. at 771, 109 S.Ct. at 1480.
The Court’s analysis of Exemption 7(C) applies to the substantially similar Exemption 6 as well. FLRA v. United States Dep’t of Treasury, 884 F.2d 1446, 1451 (D.C.Cir.1989), cert. denied, 493 U.S. 1055, 110 S.Ct. 863, 107 L.Ed.2d 947, 948 (1990). Indeed, the courts considering this question after Reporters Committee almost unanimously have held that the only disclosure interest relevant to Exemption 6 is the interest in ascertaining the character or conduct of the government agency. See,, e.g., FLRA v. United States Dep’t of Veterans Affairs, 958 F.2d 503 (2d Cir.1992); FLRA v. United States Dep’t of Navy, 941 F.2d 49, 56-57 (1st Cir.1991); Hopkins v. United States Dep’t of HUD, 929 F.2d 81, 88 (2nd Cir.1991); Ray v. United States Dep’t of Justice, 908 F.2d 1549, 1555 (11th Cir.1990) rev’d on other grounds, - U.S.-, 112 S.Ct. 541, 116 L.Ed.2d 526 (1991); United States Dep’t of Treasury, 884 F.2d at 1451. But see FLRA v. Dep’t of Commerce, 954 F.2d 994 (4th Cir.1992).
Recently, the United States Supreme Court expressly extended the Reporters Committee standard to an Exemption 6 case. United States Dep’t of State v. Ray, - U.S. -, 112 S.Ct. 541, 116 L.Ed.2d 526 (1991). In Ray, the Court stated:
As we have repeatedly recognized, FOIA’s basic policy of “full agency disclosure unless information is exempted under clearly delineated statutory language,” ... focuses on the citizens’ right to be informed about “what their government is up to.” Official information that sheds light on an agency’s performance of its statutory duties falls squarely within that statutory purpose. Department of Justice v. Reporters Committee, 489 U.S. at 773 [109 S.Ct. at 1481] (quoting Department of Air Force v. Rose, 425 U.S. at 360-61 [96 S.Ct. at 1599]) (internal citations omitted).
112 S.Ct. at 549. The Court agreed that the public interest under the FOIA was knowing whether the State Department had adequately monitored Haiti’s compliance with its promise not to prosecute political returnees. Contrary to the Court of Appeals, however, the Court concluded “that this public interest has been adequately served by disclosure of the redacted interview summaries and that disclosure of the unredacted documents would therefore constitute a clearly unwarranted invasion of the interviewees’ privacy.”
In light of this substantial change in FOIA law, the public interest in collective bargaining that previously had been balanced in favor of disclosure because of the Labor Statute may no longer be considered in balancing the competing interests implicated in an Exemption 6 inquiry. See *769Dep’t of Treasury, 884 F.2d at 1451-53. Unless the names of the employees and their home addresses can be seen as communicating information about government operations, Exemption 6 of the FOIA prevents their release. Because this information is not relevant to monitoring government operations, it should not be released.
The majority declares that the Court’s holding in Reporters Committee is inapplicable to this case because the request for employees’ home addresses did not originate as a straight FOIA request but as a request by the Union under section 7114(b)(4) of the Labor Statute, which in turn implicates the Privacy Act and ultimately the FOIA. See United States Dep’t of the Navy, Portsmouth Naval Shipyard, 37 F.L.R.A. (No. 39) 515, 526-27 (1990) (Portsmouth), At oral argument, the FLRA argued “that this case begins and ends in the Labor Statute.”
I do not think that the plain meaning of section 7114(b)(4) of the Labor Statute supports the majority’s attempt to distinguish Reporters Committee. That section requires employers to provide necessary information to federal sector union representatives only “to the extent not prohibited by law.” Thus, Congress recognized the possible limitations of other statutory and decisional law. Nothing in the text of this section lessens the full thrust of such prohibiting laws; no reference is made to the independent public interest advanced by the Labor Statute. The majority interprets this statute to modify the FOIA itself by relying on the federal sector labor statute’s own general objectives. Such an imaginative interpretation finds no support in the text of the statute; “to the extent not prohibited by law” notably lacks any qualification or modification. Therefore, I agree with Judge Ruth Bader Ginsburg that, although having begun with the federal sector labor statute, one ends up “wholly within the FOIA’s domain.” Dep’t of Treasury, 884 F.2d at 1457 (Ruth Bader Ginsburg, J., concurring). See also FLRA v. Dep’t of Navy, 941 F.2d 49, 57 n. 11 (“In light of the Supreme Court’s clear statement of FOIA principles in Reporters Committee, we do not think a distinction in the relevant ‘public interest’ may any longer be drawn where the information request was made under the Labor Statute rather than under the FOIA directly.”).
Here, we have a situation, not uncommon to statutory interpretation, where one statute implicates another which in turn refers to other independent legislation. The FLRA asks us to adopt a wholly impracticable new tenet of statutory construction which views a phrase in an earlier statute as altering the customary interpretation of a different phrase in a later statute' by implanting therein the earlier statute’s specific objectives. This self-serving interpretive technique presumes that Congress never considered the proper balancing of the various statutory interests. The Navy argues, and I agree, that when Congress in 1978 fashioned the phrase “to the extent not prohibited by law,” it undoubtedly had in mind the Privacy Act enacted four years earlier. This sequence of legislative events suggests that Congress added this limiting provision to assure that the protections afforded by the recently enacted Privacy Act would not be attenuated by the Labor Statute’s disclosure section. Congress obviously exercised its judgment that a law which prohibits the disclosure of information prevails over other statutory disclosure sections.
In light of such an unambiguous provision, I believe that we must refrain from accomplishing indirectly through expansive judicial construction what Congress elected not to do by simple legislation. The FLRA calls such construction “harmonizing.” On the contrary, it sounds dissonant to me. One hears little harmony when the distinctive positions of these three statutes are dominated by the FLRA’s voice that emphasizes the interest in federal sector collective bargaining above the Privacy Act’s solicitude for the privacy of federal employees’ personnel files. Indeed, each statute is presumed to be in harmony with others, and courts must give each the full benefit of the interpretation laid down by the United States Supreme Court.
The FLRA next contends that applying the narrow understanding of “public inter*770est” adopted by the Court in Reporters Committee to requests arising out of section 7114 would “gut” that disclosure section, making it more unlikely that documents which are now readily available to federal sector unions, such as employee disciplinary records, will be provided to the Union in the future. The FOIA, however, is not the only exception to the Privacy Act’s prohibition of the release of employee information. Information useful to union representation and negotiation may be obtainable under other exceptions to the Privacy Act, most notably the “routine use” exception. 5 U.S.C. § 552a(b)(3). Indeed, there are over thirty routine uses for government maintained records published by the OPM. 49 Fed.Reg. 36,949, 36,956.
In addition, the Privacy Act only bars release of individuals’ records without their consent; the Union can acquire any information merely by asking the represented employees to authorize the release. Thus, when a union is representing the interests of particular employees engaged, for example, in a dispute with a federal employer, the employees can readily authorize the union’s access to any necessary personal information contained in their personnel files. Further, when a union seeks general information relevant to a large number of employees, such as payroll data, such information can be depersonalized merely by redacting the names or other information identifying individual employees. Therefore, the Privacy Act hinders only the Union’s unauthorized access to personal, privacy-invasive information about a particular employee or employees. Such hindrance is easily surmountable with the Union members’ cooperation and should not seriously hamper the Union in its effort to fulfill its responsibilities as the employees’ bargaining agent.
Rejecting the majority’s conclusion that Reporters Committee is inapposite here, I believe that the Union must demonstrate a reason for disclosure that meets the FOIA analysis articulated by the Court. In light of the intervening change in the law controlling this issue, we thus must reconsider our pr^.-Reporters Committee decision in Department of the Navy, 840 F.2d at 1136-37. In that case, we relied exclusively on the public interest in fully-informed collective bargaining in the federal sector, an interest not directly related to the FOIA’s purpose in opening to scrutiny a government agency or department. The release of these Navy employees’ addresses to the Union by itself does not reveal any information about the operation or character of the Department of the Navy.1 Thus, “collective bargaining” does not qualify as a public interest directly served by disclosure of names and home addresses of federal employees.
B. Privacy Interest
Confronted here with no FOIA-related public interest, we need only the barest individual privacy interest to require us to deny the Union’s request to compel disclosure of the requested information. That obstacle is easily surmounted because “this court’s case law recognizes that individuals generally have a meaningful interest in the privacy of information concerning their homes which merits some protection.” Dep’t of Navy, 840 F.2d at 1136; see also I.B.E.W. Local Union No. 5 v. United States Dep’t of HUD, 852 F.2d 87, 89 (3d Cir.1988). As acknowledged by the majority, our assessment of the privacy interest as meaningful remains untouched by Reporters Committee. Maj. op. at 756.
In light of the exclusion of collective bargaining as a relevant public interest, I believe this case merits a fuller amplification of the privacy interest at issue. In Wine Hobby, USA, Inc. v. United States Internal Rev. Service, 502 F.2d 133 (3d Cir.1974), a case relied on by Department of the Navy, we observed that “there are few things which pertain to an individual in which his privacy has traditionally been more respected than his own home.” Id. at *771137; accord Heights Community Congress v. Veteran’s Admin., 732 F.2d 526, 529 (6th Cir.), cert. denied, 469 U.S. 1034, 105 S.Ct. 506, 83 L.Ed.2d 398 (1984). Indeed, from antiquity one’s home has been likened to a castle into which not even an uninvited king may enter. See Rowan v. United States Post Office Dep't, 397 U.S. 728, 737, 90 S.Ct. 1484, 1490-91, 25 L.Ed.2d 736 (1970). The home as a sanctum from the searching eyes and ears of the government is a principle enshrined as a constitutional tenet by the Fourth Amendment’s prohibition against unreasonable searches of the home, no less a refuge than the privacy of “persons, papers, and effects.”
Even today, when sophisticated mail and telephone marketing techniques have rendered most homes an easy mark for an astonishing variety of unwanted sales pitches, opinion polls, and other solicitations, the fundamental principle that a person has a right to keep out unwanted intruders “has lost none of its vitality.” Id. at 737, 90 S.Ct. 1484. No illustration of the meaningful importance of privacy in one’s home address is more vividly portrayed than in the recent slaying of Judge Robert S. Yance of the United States Court of Appeals for the Eleventh Circuit. He was killed in the opening of a package containing a pipe bomb that was mailed to his home in Mt. Brook, Alabama. The individual who sent the bomb, Walter Leroy Moody, Jr., also sent death threat letters to all Eleventh Circuit Court of Appeals judges. United States v. Moody, 762 F.Supp. 1491 (N.D.Ga.1991). Moody had a vendetta against the court system stemming from his 1972 conviction on charges of possessing pipe bombs.
Not only are judges at risk with the disclosure of their home addresses, but so are many employees in positions of trust and confidence, especially those who occupy high government office and who carry controversial and sensitive responsibilities. Our society’s continued recognition of this right is evidenced by the common usage of postal boxes and unlisted telephone numbers and by the universal practice of employers that refuse to release to inquirers an employee’s home address or telephone number without the employee’s authorization. The Supreme Court has observed that “[cjongressional concern for the protection of the kind of confidential personal data usually included in a personnel file is abundantly clear.” Dep’t of Air Force v. Rose, 425 U.S. 352, 372, 96 S.Ct. 1592, 1604-05, 48 L.Ed.2d 11 (1976).
The majority objects to a generalizéd analysis of the privacy interest and instead urges a more narrow definition in terms of release to the Union only. It emphasizes “that only an exclusive bargaining representative may request home addresses under the Labor Statute.” Maj. op. at 759. In Department of the Navy we did not adopt such a restricted reading of the privacy interest, and both practical and jurisprudential reasons suggest we do not do so here. As a practical matter, once these home addresses are reléased to the Union, there is nothing to assure us that the Union or its members may not further disseminate the information. Indeed, the FLRA concedes that “any. list of names and homé addresses [released to the Union] is subject to uses that may not have been contemplated when it was originally disclosed. For example, the sale or transmittal of such a list for commercial or charitable purposes could, of course, occur.” Portsmouth, 37 F.L.R.A. (No. 39) at 533. Local unions have hundreds and sometimes thousands of members, see United States v. Local 560, Int’l Brotherhood of Teamsters 591, 581 F.Supp. 279, 287 (as of May 1982, Local 560 had approximately 10,000 members employed by approximately 425 companies in the metropolitan New Jersey-New York area). There is nothing to foreclose individual members from having access to the information released to the Union. Who can foretell whether a disappointed, embittered, or even emotionally disturbed member may not have access to the disclosed information and use it to harass non-Union employees and their fatni-lies.2
*772The degree of common law respect for privacy depends in part on the extent of dissemination of the particular information which already has occurred. Reporters Committee, 489 U.S. at 763 n. 15, 109 S.Ct. at 1476 n. 15. Partial disclosure of a particular fact, however, will not render it public for all future purposes or authorize disclosure in a significantly different context. Thus, in Reporters Committee, the Court held that the “scattered disclosure of the bits of information contained in a [criminal history] rap sheet” did not justify “revelation of the rap sheet as a whole.” Id. at 764, 109 S.Ct. at 1477. Here, although many of these employees’ home addresses may be obtained if one already knows their names by consulting a telephone directory, I believe it is highly unlikely that their names, addresses, and identification as Navy employees are anywhere disclosed together without the employees’ consent. Under Reporters Committee, the lack of prior disclosure of the requested information as a whole bolsters the conclusion that these employees have an undiluted privacy interest at stake.
Furthermore, a home or residential building’s address often reveals far more than just where an individual lives; it can identify specific and sometimes personal characteristics about residents. It is the ability of home address lists to communicate specific traits shared by a community which give them considerable commercial value to businesses, solicitors, marketing experts, insurance companies, social scientists, pollsters, and others. Thus, disclosure of one’s home address and name could simultaneously divulge to an astute or interested observer significant and highly personal details about one’s life as well as render the person and his/her family more easily exposed to commercial, political, social, and ominous safety invasion.
Added to the weight of the interest in keeping private one’s home address is the concern in preventing the general public from knowing where one works, especially when one’s occupation involves sensitive or controversial issues. Here, disclosure of the employees’ names and home addresses also would reveal that they work for the Department of Navy, a fact which some employees may not want to be generally known for security or other reasons. The employee is often the best judge of risks to his/her privacy and family safety. The employees’ unwillingness to consent to the requested address disclosure sends an important message in weighing any metaphysical public interest in the disclosure.
Those employed by a federal agency such as the Navy also may find themselves the unwilling target of the opinions and perhaps the ire of others opposed to the government’s general policies or specific conduct. It is one thing to encounter protestors in public forums or even at the workplace; it is quite another to have them confront an employee and possibly his/her family at home in the darkness of the night or in the anonymity of an unsigned letter or package. This scenario would be a realistic possibility if federal employees’ names and addresses could be made generally available under the FOIA. See Dep’t of State v. Ray, 112 S.Ct. 541 at n. 12 (finding disclosure of interviewees’ names “a significant invasion of their privacy because it would subject them to possible embarrassment and retaliatory action”). Of course, one could expect even more threatening consequences to federal employees working in highly security-sensitive positions. The release of employees’ names and addresses may be of great significance to federal employees who want to retain control over the dissemination of their names *773and home addresses to others for reasons supplemental to the ordinary privacy concerns about the location of one’s home.
This interpretation of the FOIA also supports a decision to use a generalized definition of the privacy interest at stake here. One court has observed that the defining and balancing of interests under the FOIA’s Exemption 6 must be conducted at a general level, without particular reference to the requestor’s specific uses for the information. United States Dep’t of Air Force, Scott A.F. Base v. FLRA, 838 F.2d 229, 233 (7th Cir.), cert. dismissed 488 U.S. 880, 109 S.Ct. 632, 102 L.Ed.2d 170 (1988). This follows from the FOIA’s use of general language that “any person” may obtain information. 5 U.S.C. § 552(a)(3). The United States Supreme Court likewise noted, “[T]he [Freedom of Information Act] clearly intended to give any member of the public as much right to disclosure as one with a special interest therein.” NLRB v. Sears, Roebuck & Co., 421 U.S. 132, 149, 95 S.Ct. 1504, 1515, 44 L.Ed.2d 29 (1975). Thus, when ascertaining the interest in privacy and the public interest in disclosure, we must consider “the several uses to which many people would put the information.” Scott A.F. Base, 838 F.2d at 233.3
The majority asserts that my conclusion leaves federal sector unions at a severe disadvantage when compared to private sector unions, which ordinarily have access to such lists, and that such a variance in treatment is unfounded. On the other hand, there is a distinction between these two categories of workers which reasonably could justify the different treatment accorded the disclosure of address lists. As noted above, persons who work for the federal government have an interest in preserving control over dissemination of their employer identification and home addresses which is different and perhaps more substantial than private sector employees. Federal employees may often discover that they are regarded as the personification of government policies and thus the unwilling targets of persons or groups who oppose those policies. One can reasonably conclude that Congress thought of this distinction when it specifically prohibited in the Labor Statute the disclosure of information protected by other laws, most notably the Privacy Act. There is no such general prohibition under the National Labor Relations Act governing the private sector.
In addition, there are numerous other important respects in which public employment is treated differently than private employment under federal law. See Dep’t of Navy v. FLRA, 815 F.2d 797, 799 (1st Cir. 1987). For example, unlike most private employees, federal employees are not entitled to strike, 5 U.S.C. §. 7116(b)(7), and most cannot bargain over wages, which are set by Congress, 5 U.S.C. §§ 7102(2), 7103(a)(14). Federal employees, however, enjoy additional protections in the workplace not granted to private sector employees, namely, those provided by the Bill of Rights in the Federal Constitution. Relevant to this case, the personal information contained in the employment files of federal employees is protected by the Privacy Act; in the private sector, employees are not so protected. It therefore does not follow, as the majority contends, that parity is mandated between federal sector and private sector employees.
On the personal side of the balance, therefore, we have the Navy employees’ meaningful interest in maintaining privacy in their names, home addresses, and identity as Navy employees. On the public interest side of the balance, we have no FOIA-related interest. Accordingly, I would hold that the disclosure of Navy employees’ home addresses without their consent to *774the union collective bargaining agent is not required by the FOIA because, under Exemption 6, release would constitute an invasion of privacy which is not clearly warranted by any FOIA-recognized public interest in disclosure.
III. DISCLOSURE PERMITTED AS A ROUTINE USE
The routine use exception to the Privacy Act permits the release of records when release is for a purpose which is compatible with the purpose for which the record was collected. 5 U.S.C. §§ 552a(b)(3), (a)(7). For disclosure to be allowed as a routine use, the agency charged with maintaining the system of records must first publish notice of the routine use in the Federal Register. 5 U.S.C. § 552a(e)(4)(D). The FLRA contends that release to unions of employees’ names and home addresses constitutes a routine use of those records. However, the OPM, the agency charged with maintaining these personnel records, has taken the contrary position that the routine use exception authorizes release of such records to unions only when there is no other adequate alternative means of contacting the employees.
Congress established the OPM, formerly the Civil Service Commission, to “provide leadership in personnel matters throughout the Federal service,” 12 Fed.Reg. 1259. The agency maintains office personnel files that contain federal employees’ names and home addresses. Concentration in one agency of the responsibility for the record-keeping practices of all the federal agencies encourages the universal observance of federal record retention and disclosure laws such as the Privacy Act and imposes salutary and uniform standards of efficient record handling across all government agencies. Farmers Home II, 23 F.L.R.A. (No. 101) at 794. The Privacy Act provides that routine uses are to be identified and published by the agency which “maintains” the records. 5 U.S.C. § 552a(e).
Pursuant to section 552a(e)(4)(D) of the Privacy Act,4 the OPM has since 1984 consistently identified as a routine use in the Federal Register the disclosure of information to officials of federal sector labor organizations when relevant and necessary to their duties of exclusive representation concerning personnel policies, practices, and matters affecting working conditions. Privacy Act of 197b; Publication of Notices of Systems of Records and Proposed New Routine Use, 49 Fed.Reg. 36,949 (Sept. 20, 1984). The United States Supreme Court has discussed the amount of deference due to the promulgating agency’s interpretation of its rules. In Martin v. Occupational Safety and Health Review Commission, the Court stated:
It is well established “that an agency’s construction of its own regulations is entitled to substantial deference.” In situations in which “the meaning of [regulatory] language is not free from doubt,” the reviewing court should give effect to the agency’s interpretation so long as it is “reasonable,” that is, so long as the interpretation “sensibly conforms to the purpose and wording of the regulations.” Because applying an agency’s regulation to complex or changing circumstances calls upon the agency’s unique expertise and policymaking prerogatives, we presume that the power authoritatively to interpret its own regulations is a component of the agency’s delegated lawmaking powers.
Martin, - U.S. -,-, 111 S.Ct. 1171, 1175 (citations omitted).
The FLRA and the OPM differ in their definition of “necessary” for purposes of the routine use exception. The FLRA takes the position that “necessary” here means the same as “necessary” under section 7114(b)(4) of the Labor Statute, and that release of names and home addresses, because of the perceived unique advan*775tages it provides unions, is per se necessary. Farmers Home II, 23 F.L.R.A. (No. 101) at 794. The FLRA thus refuses to consider the adequacy of alternative means of communication with employees, even in the situation we have here, where only the addresses of non-union employees are denied to a union already recognized for collective bargaining purposes. The OPM takes a more restrictive view of “necessary.” As noted by the majority, a 1986 amicus brief filed by the OPM and a subsequent letter from the OPM’s Director published its opinion that names and home addresses are “necessary” to the unions only if no other adequate means of communication exist.
The majority correctly rejects the FLRA’s argument that its construction of the OPM’s routine use regulation should be accorded greater deference than the OPM’s interpretation of its own regulation. Maj. Op. at 763. Nonetheless, the majority rejects the OPM’s interpretation of its routine use regulations, not on the basis of their substance or any lack of authority, but solely on the ground that the OPM’s method of dissemination of its interpretation is wholly inadequate to notify the public of the interpretation. The majority holds:
[W]e will not defer to an agency interpretation of its own unchanged regulation that is confined to an amicus brief and unpublished letter because this method of dissemination is wholly inadequate to notify the public of the agency’s interpretation.
Id. at 764.
This reason for not deferring to an agency’s interpretation of its own published regulation has no sound basis. This reason was never raised by the Union or the FLRA in these or, as far as I can discern, in any of the prior litigation with the Department of the Navy. The FLRA has never complained of any prejudice or lack of notice of the OPM’s interpretation in the voluminous litigation in which it has been engaged over the privacy interest of federal employees in their names and addresses. In fact, the FLRA itself originally held that federal agencies were not required to release employee home addresses to unions in Farmers Home Administration Finance Office, 19 F.L.R.A. (No. 21) 195 (1985). Here, neither the Union nor the FLRA complains that it has been prejudiced in any manner because the OPM’s interpretation of its regulation has not had wider dissemination. Like Minerva, the goddess of wisdom, who is said to have leaped forth from the brain of Jupiter, the question of notice has suddenly burst forth in the majority’s written opinion.
Failure of an agency to publish its policy is no defense to one who knew of the policy. Perri v. Dep’t of the Treasury, 637 F.2d 1332 (9th Cir.1981). Even a failure to publish at all is not sufficient to justify a refusal to defer to an agency’s interpretation of its rule when the complaining party “has failed to make an initial showing that he was adversely affected by the lack of publication.” Zaharahis v. Heckler, 744 F.2d 711, 714 (9th Cir.1984). The FLRA not only does not, and cannot, complain of a lack of interpretive notice, but it does not contend that it was adversely affected by inadequate publication.
The FLRA refuses to defer to the OPM’s interpretation of the routine use provision because it lacks the “normal indicia of being an official pronouncement and was plainly litigation-inspired.” The United States Supreme Court has indicated that agencies’ litigation-inspired positions need not be shown deference “when they are merely appellate counsel’s ‘post hoc rationalizations’ for agency action, advanced for the first time in the reviewing court.” Martin, - U.S.-,-, 111 S.Ct. 1171, 1179, (citing Bowen v. Georgetown Univ. Hosp., 488 U.S. 204, 212, 109 S.Ct. 468, 473, 102 L.Ed.2d 493 (1988)). Assuming ar-guendo that the 1986 amicus interpretation was litigation-inspired, the OPM Director’s adoption of that interpretation for future application clearly is not a post hoc rationalization.. See FLRA v. Dep’t of Navy, 941 F.2d at 59. Moreover, the Martin Court noted that agencies frequently interpret regulations by less formal means than rulemaking:
*776Although not entitled to the same deference as norms that derive from the exercise of the Secretary’s delegated lawmaking powers, these informal interpretations are still entitled to some weight on judicial review. A reviewing court may certainly consult them to determine whether the Secretary has consistently applied the interpretation embodied in the citation, a factor bearing on the reasonableness of the Secretary’s position.
Martin, - U.S.-,-, 111 S.Ct. 1171, 1179 (citations omitted).
In this case, the OPM consistently has stood by its interpretation of the routine use exception for the past six years. It set forth its interpretation of the routine use provision on home addresses in its amicus brief to the FLRA dated July 14, 1986. On June 25, 1987, the Director of the OPM endorsed the OPM’s interpretation in a letter to the Civil Division of the Department of Justice. Although this interpretation has not been formally promulgated as a guideline, the Director of the OPM stated in 1987 that the official interpretation of the routine use exception as set forth in the 1986 amicus brief “will remain in effect pending formal revision and issuance of a new guideline.” Other Courts of Appeals have held that the OPM’s interpretation is deserving of judicial deference. See FLRA v. United States Dep’t of Veterans Affairs, 958 F.2d 503 (OPM’s interpretation “is reliable as an indication of OPM’s standing view as to what constitutes a ‘routine use.’”); FLRA v. U.S. Dep’t of Navy, 941 F.2d at 58-60 (showing deference to OPM’s interpretation under Martin, 111 S.Ct. 1171, and adopting it as “reasonable” and “consistent with current law in the private sector”); Dep’t of Treasury, 884 F.2d at 1454-56 (treating amicus interpretation as authoritative because position reflects view of agency head, and litigation-inspired concerns of hastiness and inadequate opportunity for presentation of con-flictmg views are not present because OPM Director’s adoption of brief as official OPM statement is functionally indistinguishable from OPM’s usual procedures for interpreting its routine use notice).
Finally, this court has stated that publication of administrative guidelines “is not required when the [agency’s] rules are interpretive and not substantive.” Kahn v. United States, 753 F.2d 1208, 1222 n. 8 (3d Cir.1985). Under the majority’s reasoning, every federal agency would be required to disseminate adequately every interpretive statement so as to give the public, not necessarily parties to the litigation, notice of their content.5 Especially with an agency such as the OPM with millions of personnel records, this would be impractical and even foolhardy.
IV. CONCLUSION
In sum, the Privacy Act bars the disclosure of the Navy employees’ names and home addresses because such disclosure is not authorized by either the Act's FOIA exception or its exception for routine use. The majority has been unable specifically to point to any significant public interest that outweighs the “meaningful interest” in one’s home address. Moreover, I can find no legal or other reasonable basis to reject the OPM’s interpretation of its regulation pertaining to routine use.
Accordingly, I would grant the Navy’s petition for review and deny the FLRA’s application for enforcement.
Circuit Judges HUTCHINSON and NYGAARD join in this dissent.

. It may be argued that some "second-stage" FOIA-related disclosure benefit not identified by Department of the Navy could emerge after communication between a union and employees. I agree with the majority that consideration of the derivative use theory is unnecessary. See maj. op. at 757 n. 9.


. The FLRA refuses to acknowledge such legitimate privacy concerns. See, e.g., Veterans Ad*772min., Riverside Nat’l Cemetery, 33 F.L.R.A. (No. 39) 316, 317 (1988) (FLRA ordered that home addresses be released even though 22 of the 34 members of the bargaining unit requested that the agency keep their addresses “confidential."); Dep’t of the Navy, U.S. Naval Ordnance Station, 33 F.L.R.A. (No. 1) 3, 5 (1988) (Although one employee testified that he had been threatened at his home by a union member three years earlier, the FLRA concluded that none of the employees believed that they would be in imminent danger if the union knew where they lived and thus ordered the release of home addresses to a union that had been denied the home addresses only of those employees who had indicated in writing that they did not want this information released.).


. Curiously, the court in Scott A.F. Base applied its generalized interest analysis only to one side of the balance, the public interest in disclosure. Although it considered the many legitimate and unobtrusive uses which favored disclosure, the court, when weighing the employees’ privacy interest, did not likewise generalize its analysis to consider the possible invasive uses of the address lists. Courts may be free to choose the relevant level of generality when conducting judicial balancing of interests; the failure to generalize equally on both sides of the balance, however, can skew the results. See Fried, Two Concepts of Interests: Some Reflections on the Supreme Court’s Balancing Test, 76 Harv.L.Rev. 755, 763 (1963).


. This section provides that every "agency that maintains a system of records shall ... (4) ... publish in the Federal Register at least annually a notice of the existence and character of the system of records, which notice shall include ... (D) each routine use of the records contained in the system, including the categories of users and the purpose of such use." 5 U.S.C. § 552a(e)(4)(D).


. “[A] requirement of publication for all adjudicatory opinions which formulate interpretations of general applicability 'would be so impractical that Congress could not have intended it.’ 1 K. Davis, Administrative Law Treatise, § 5:11 at 346 (2d ed. 1978). See Nason v. Kennebec County CETA, 646 F.2d 10, 19 (1st Cir.1981) ("Enormous difficulties would be created if every interpretive or policy statement of an agency had to be published.").” Cheshire Hosp. v. N.H.-Vt. Hosp. Service, 689 F.2d 1112, 1123 (1st Cir. 1982).